Citation Nr: 1234472	
Decision Date: 10/03/12    Archive Date: 10/11/12

DOCKET NO.  09-38 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a respiratory disability, claimed as asthma.  

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a genitourinary disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1950 to May 1951.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In the course of this appeal, the appellant requested a hearing before a member of the Board.  Such a hearing was scheduled for February 2010; however, he failed to appear on the scheduled date, and failed to provide an explanation regarding his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).  

This appeal was previously presented to the Board in September 2010, at which time it was remanded for additional development.  The required development has been completed, to the extent possible, and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied the Veteran's claim for entitlement to service connection for asthma, also claimed as a lung condition.  The Veteran was notified of this decision in August 2005.  

2.  The Veteran did not initiate an appeal of the July 2005 rating decision as to the issue of entitlement to service connection for asthma, also claimed as a lung condition.  

3.  Evidence received since the July 2005 rating decision as to the issue of entitlement to service connection for a respiratory disability is essentially cumulative.

4.  The Veteran failed, without good cause, to report for scheduled VA examination which was required to properly adjudicate his compensation claim pursuant to 38 U.S.C.A. § 1151.  


CONCLUSIONS OF LAW

1.  The July 2005 rating decision that denied entitlement to service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  Evidence received since the July 2005 rating decision is not new and material and reopening of the claim for service connection for a respiratory disability is therefore not warranted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3. The Veteran's compensation claim pursuant to 38 U.S.C.A. § 1151 for a genitourinary disability is denied on the basis of a failure to report for a VA medical examination.  38 C.F.R. § 3.655(a), (b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claims, has notified him of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist him.  In September 2008 and April 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claims on appeal.  Additionally, these letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice regarding the 38 U.S.C.A. § 1151 claim was issued prior to the adverse determinations on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also notes that the Veteran seeks to reopen a service connection claim previously denied by VA.  In the context of such claims, the VCAA notice must include the evidence and information that is necessary to reopen the claims and the evidence and information that is necessary to establish the underlying claims for the benefit sought.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board previously found the initial notice provided the Veteran in September 2008 to be inadequate as to this claim, and ordered within its September 2010 remand that adequate notice be provided the Veteran.  Within an April 2011 supplemental statement of the case, the Veteran was informed of the basis of the prior denial of the service connection claim the Veteran wished to reopen, as well as the evidence and information necessary to reopen that claim.  His claim was also readjudicated within this supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Thus, remand for further VCAA notice on this basis is not required.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Veteran was scheduled for a VA medical examination in April 2011 in order to further develop his 38 U.S.C.A. § 1151 claim, and he failed to report for the same, a circumstance that will be addressed in greater detail below.  In short, the Board finds that its duty to assist the Veteran by providing a VA medical examination and/or opinion has been satisfied.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted.  

II.  New and material evidence

The Veteran seeks to reopen a service connection claim for a respiratory disability, claimed as asthma.  Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

Within a July 2005 rating decision, service connection for asthma was denied, and the Veteran was afforded notice of this decision the following month, in August 2005.  The Veteran did not initiate an appeal of this determination, and it became final.  38 U.S.C.A. § 7105.  

Within the July 2005 rating decision, the RO determined that while the Veteran was treated for asthma during service, this disorder existed prior to service and was not aggravated therein.  The evidence considered included service treatment records as well as post-service VA  treatment records and a May 2005 VA medical examination which confirmed a current diagnosis of very mild intermittent asthma.  The Veteran was noted to occasionally use medication via an inhaler to treat his asthma.  

Since the prior denial of the claim, recent evidentiary submissions have included VA medical treatment records dated since 2005 to the present, private treatment records, and statements from the appellant.

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen the claim for service connection for a respiratory disability has not been presented.  The evidence received subsequent to the July 2005 denial is neither new nor material.  The evidence does not tend to cure any prior evidentiary defect.  Rather, the evidence is cumulative.  Subsequent VA and private treatment records received since the July 2005 denial either do not address the claimed respiratory disability, or merely confirm a current diagnosis of asthma and use of an inhaler.  A diagnosis was previously conceded by the RO within the July 2005 rating decision.  The additional evidence most recently received fails to establish, or even address the issue of, onset or aggravation of a respiratory disability during service.  Thus, although the threshold is low for reopening a claim, that threshold has not been met in this case.  

The Board has also considered the Veteran's statements that his asthma was incurred or aggravated during service.  The Board notes, however, that these allegations are essentially cumulative and redundant of evidence already received and considered by VA, as such contentions were made prior to the July 2005 denial.  The Veteran has specifically alleged that VA failed to consider, within its prior July 2005 denial, that he was treated during and ultimately discharged from service due to a respiratory disorder.  Review of the July 2005 rating decision, however, confirms that these facts were explicitly noted and considered by the RO at that time.  His service treatment records were obtained by the RO, and his in-service treatment for asthma and appearance before a Physical Evaluation Board were noted at the time.  Similarly, the lay evidence is cumulative of the prior claim.  See June 2008 statement.  The time he spent in service had previously been established.  The report that the barracks had been built over a land fill (with gasses) is, at best, another theory of entitlement without any facts addressing causation or aggravation of asthma.  Here, this new assertion does not result in a new claim or constitute new and material evidence.  Therefore, the Veteran's service connection claim may not be reopened based upon his allegations of in-service onset or aggravation of his asthma.  

In the absence of new and material evidence, the Veteran's service connection claim for a respiratory disability, claimed as asthma, may not be reopened, and his application to reopen must be denied.  

III.  Compensation pursuant to 38 U.S.C.A. § 1151

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for a genitourinary disorder allegedly resulting from VA medical treatment.  The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  38 U.S.C.A. § 1151. 

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160.  

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  Rather, an original claim for compensation was received by VA in August 2004, and was submitted on a form prescribed by the Secretary, VA Form 21-526.  See 38 C.F.R. § 3.160.  The Veteran's claim on appeal is not the original claim for compensation, but a claim of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for an unrelated disability.  In essence, it is an "other original claim" as contemplated by 38 C.F.R. § 3.655(b).  The Board notes that the regulation does not state that each new claim for service connection shall be based on the record.  Rather, it is the original claim for compensation that shall be denied on the evidence of record.  

The record reflects that VA made an attempt to provide the Veteran with a VA examination in April 2011, but he stated that the distance to the VA medical center was too far, and the route to the medical center did not have enough bathrooms.  While the Board is sympathetic to the Veteran's plight, it does not find this refusal to report to be good cause.  Hence, the Veteran failed to report for examination and failed to provide good cause for his absence (a claimant failing to report for a scheduled examination must show good cause for so doing.  See 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).).  

As the Court of Appeals for Veterans Claims has held, "[t]he duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Given the RO's efforts to date, it would be unreasonable to place a further burden upon VA to compel the Veteran's presence for a VA examination. 

Therefore, pursuant to 38 C.F.R. § 3.655, when entitlement to a benefit cannot be established without VA examination, and a claimant, without good cause, fails to report for such examination; and the examination was in conjunction with another original claim, the claim shall be denied.  Here, a VA examination was needed to determine if the Veteran's claimed genitourinary disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical care at issue.  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655  have been met and the claim must be denied pursuant to the operative regulation.  38 C.F.R. § 3.655(b).  


ORDER

The application to reopen the service connection claim for a respiratory disability, claimed as asthma, is denied.  

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a genitourinary disability is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


